Citation Nr: 1236054	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-10 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to increases in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent from March 27, 2007, 50 percent from September 21, 2009, and 70 percent from May 10, 2011.

2.  Entitlement to increases in the ratings assigned for asthma, currently assigned "staged" ratings of 10 percent prior to April 16, 2010 and 30 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for PTSD and continued a 10 percent rating for asthma.  An interim (March 2012) rating decision by Roanoke, Virginia RO (which now has jurisdiction in the case) increased both ratings, resulting in the staged ratings currently assigned.  In June 2012 the case was remanded for a Travel Board or videoconference hearing before the Board.  A Travel Board hearing was held before the undersigned in August 2012; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran was granted a 60-day abeyance period for submission of additional evidence.  That period of time has lapsed; no additional evidence was received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.

REMAND

The Veteran's claim for increase was received in March 2007, and the evaluation period for consideration begins in March 2006.  At the Travel Board hearing, the Veteran testified that he has received private treatment from Dr. M in Suffolk.  Records of such treatment are not associated with the claims file (or in Virtual VA- VA's electronic data storage system); as they are identified as pertinent, they must be secured.  Furthermore, VA treatment records from September 2009 to May 2011 are associated with the record; however, earlier VA treatment records are not in the claims file or in Virtual VA.  A September 21, 2009 VA treatment record notes that the Veteran "is a known patient of PTSD" and "was followed" by Dr. H. "before".  As records of any (and all) psychiatric treatment since March 2006 are pertinent evidence in the matter on appeal, such records must be sought.  Notably, VA treatment records are constructively of record.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers of all evaluation and/or treatment (VA and private) he has received for his PTSD and asthma since March 2006 (records of which are not associated with his claims file or in Virtual VA), and all releases needed for VA to secure records of any such private evaluation and/or treatment (to specifically include Dr. M in Suffolk and the Dr. H who is identified as his care-provider in a September 2009 treatment record.   The RO should secure complete copies of all pertinent records from the providers identified.  If any records identified are not received pursuant to the RO's request, the Veteran should be so advised (and that ultimately it is his responsibility to ensure that pertinent private records are received).

2.  The RO should arrange for any further development suggested by the results of that sought above.   Then, the RO should review the record and re-adjudicate the Veteran's claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

